Rev., 4808, provides: "All statements or descriptions in any application for a policy of insurance, or in the policy itself, shall be deemed and held representations and not warranties; nor shall any representation, unless material or fraudulent, prevent a recovery on the policy." InDaughtridge v. R. R., 165 N.C. 193, the Court upheld this statute, citing numerous cases.
The defendant asked the court to charge that Rev., 4808, "has no application whatever to the defendant in this action, for that the defendant is a fraternal benefit society, and is not governed by the general regulations above cited, which apply only to the general life insurance companies." The court declined to so charge, and instructed the jury that said section did apply to this defendant, and the defendant excepted. This presents the only point in the case.
The defendant contends that Rev., 4794, provides that "Nothing in the general insurance laws, except such laws as are applied to fraternalorders, shall be construed to extend to benevolent associations, incorporated under the laws of this State that only levy an assessment on the members to create a fund to pay the family of the deceased member and *Page 211 
make no profit therefrom, and do not solicit business through agents." But that section does not apply to this defendant, which is not a fraternal order as defined in Rev., 4795, but is a "fraternal benefit society," for Rev., 4794 (above cited), was expressly amended by Laws 1913, ch. 46, by adding "Such benevolent association providing death benefits in excess of $300 to any one person, or disability benefits not exceeding $300 in any one year to any one person, or both, shall be known as `fraternal benefit societies'; and those providing benefits of $300 or less shall be known as `fraternal orders.'" The evident intent and effect of the act of 1913 was to group this defendant as a fraternal benefit society as distinguished from a fraternal society, which latter are restricted to those associations whose death benefits do not exceed $300. The societies like this providing benefits in excess of said amount are designated as fraternal benefit societies, and come under the general provisions of Rev., 4808, as the court charged.
Besides, the protection of the said section exempting fraternal associations from Rev., 4808, applies only to associations, in the language of the section, "incorporated under the laws of this State," whereas, the defendant is "incorporated under the laws of another State."
Under the plain provisions of the statute, we find in the instruction of the court
No error.